Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Preliminary amendment received 5/28/2019 and IDS received 10/2/2019 and 2/3/2021 have been entered. 
Priority
This application claims benefit of 62/640,793 (filed 3/9/2018) and claims benefit of 62/798,980 (filed 1/30/2019).

Election
Applicant’s election with traverse of group I in the reply filed on 1/14/2021 is acknowledged. Applicant argued that no undue examination burden to include all claims. It is not found persuasive because the different method claims are not coextensive with the product claims (or with each other), search for component/product is not required for method step. 
During a telephone conversation with Allison W. Dobson on 2/23/2021 a supplemental election (see updated restriction requirement below) was made to prosecute the invention of group I, claims 1, 3-6, 10, 12-13 and 80 and species of claim 6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 3, 5 (drawn to nonelected species) and claims 27, 43-44, 46-48, 50-51, 61 and 81 (drawn to nonelected invention) withdrawn from further consideration by the examiner, 37 CFR 1.142(b).
Only claims 1, 4, 6, 10, 12-13 and 80 are presented for examination on the merits. 

Status of Claims
Claims 1, 3-6, 10, 12-13, 27, 43-44, 46-48, 50-51, 59, 61 and 80-81 are currently pending.

Claim Objections
Claim 59 depends on claim 0, therefore claim 59 is withdrawn from further consideration.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1, 3-6, 10, 12-13 and 80 drawn to a method, classified variously, for example, in current CPC class G01N 33/56938.
II.	Claims 27, 44, 46 and 81 drawn to a recombinant microorganism detection probe/kit/system, classified variously, for example, in current CPC class G01N 33/56916.
III.	Claim 43 drawn to a method of preparing the recombinant microorganism, classified variously, for example, in current CPC class C07K 2309/00.
IV.	Claims 47-48, 50-51 and 61 drawn to a method of using recombinant bacteriophage, classified variously, for example, in current CPC class C12N 2800/202.

The inventions are independent or distinct, each from the other because:
Inventions of Groups II and I, Groups II and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for capture/detect microorganism can be practice with another materially different product such as labeled antibody without using the microorganism detection probes as claimed.
Inventions group III and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as choosing a different binding component and indicator moiety.
Inventions of group I and III, I and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions of method of using and method of making are not disclosed as capable of use together and they have different designs, modes of operation and effects.
Searching any two of the above inventions groups together would impose serious search burden. In the instant case, these inventions are distinct for the reasons given above. The searches for product and method are not coextensive. Search for steps of the method claims are not required for the search of the system/product. The different claims will require completely different searches in both the patent and non-patent databases. Because these inventions are 

Election of Species
This application contains claims directed to the following patentably distinct species:
The type of cell binding component (CBC) from among those instantly claimed specific for Gram-negative or positive bacterium: Salmonella spp, E. coli, Listeria spp, etc., -see claims 3-6 and 12. 
The type of detecting from among those instantly claimed, Salmonella spp, E. coli, Listeria spp, etc -see claims 44 and 46. 

The species are mutually exclusive, and each if the species are distinct, each from the other structurally and functionally, because their modes of action are different. Therefore, the species have different issues regarding patentability and represent patentable distinct subject matter. 
Applicant is required under 35 U.S.C. 121 to:
elect a single specific bacterium for A if  group I is elected and a single specific bacterium for type B if group II is elected
for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
The claims are deemed to correspond to the species listed above in the following manner:
Please see the above species selection for correspondence between the claims and the species selection.
The following claim(s) are generic 1 and 27.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under  35 U.S.C.103(a) of the other invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fröman (JBC, 1984, 259, 23:14899-14905).
Fröman teaches a method of capture and detect bacteria (title and abstract).
For Claims 1, 4 and 6: the reference teaches a method comprising: incubating (page 14900, left column, line 1++) a sample (Staphylococcus aureus cells, page 14899, right column, 4th full paragraph, line 10++, for claims 4 and 6) with a plurality of microorganism detection probes: iodine labeled fibronectin (MDPs, page 14899, right column, 3rd full paragraph++) comprising an indicator moiety: isotope labeled iodine (page 14899, right column, 3rd full paragraph++) and a cell binding component: fibronectin (page 14899, right column, 3rd full paragraph++); separating unbound MDP from cell-bound MDP using Percoll/centrifugation (page 14900, left column, line 6++); and detecting the indicator moiety on the cell-bound MDP: quantitating radioativity (page 14900, left column, line 8++).

Claims 1, 4, 6, 10, 12-13 and 80 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loessner (US2004/0197833, IDS).
Loessner teaches a method of solid phase capturing and detecting bacteria (abstract).
For Claims 1, 4, 6, 13 and 80: the reference teaches a method comprising: incubating (Fig. 6) a sample (Listeria strains, Fig. 7, for claims 4 and 6) with a plurality of microorganism detection probes: GFP labeled CBD (MDPs, Fig. 1 and page 7, [0105]++, page 17, [0411]) comprising an indicator moiety: GFP and a cell binding component: CBD (Fig. 1); separating unbound MDP from cell-bound MDP immunomagnetic separation/capture on solid detecting the indicator moiety on the cell-bound MDP: fluorescence detection (Figs. 4-5).
For Claim 10: the reference teaches the CBC is isolated from an endolysin (Listeria strains, Fig. 7, for claims 4 and 6).
For Claim 12: the reference teaches a binding domain is Listeria phage A511 (page 17, [0410]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 4, 6, 13 and 80 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1 and 13 of USPN 10233484. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to a method of capture and detect bacteria on solid support, while the patent uses enzyme as indicator moiety and antibody as cell binding component and the instant application uses part isolated from enzyme/endolysin as cell binding component, therefore the method of instant application is rendered obvious of the patent.

Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BIN SHEN/Primary Examiner, Art Unit 1653